DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on October 27, 2021. Claims 1-4, 6-24 are pending in the application. Claims 10-24 have been withdrawn and claims 1-4 and 6-9 are being examined herein. 
Status of Objections and Rejections
The objection to the claims has been withdrawn in view of Applicant's amendment.
The rejection of claim 5 is obviated by Applicant's cancellation.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Dror in view of Ishibashi in view of Tosteson is withdrawn in view of Applicant's arguments.
The rejection of claim 7 under 35 USC 112(b) is maintained. 
All other rejections from the previous office action are withdrawn and new grounds of rejection under 35 USC 103 are presented upon further consideration. 
New grounds of rejection under 35 U.S.C. 112(b) are necessitated by the amendments.



	
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 at line 9, the recitation of the limitation “the membrane” should be amended to recite --the ion-selective membrane-- for consistency with the limitation “an ion-selective membrane.”
In claim 1 at line 11, the limitation “the surface” should be amended to recite --the surface of the ion-selective membrane-- to clarify that it is the membrane surface is being referred to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “wherein the steps of immersing and drying are executed multiple time” renders the claim unclear and indefinite. It is unclear as to whether the immersing of claim 2 refers to the previously recited step in claim 1 of 
Regarding claim 7, the limitation “the hollow body after immersing and removing the hollow body relative to the membrane solution” renders the claim unclear and indefinite. It is unclear as to whether “immersing and removing” refer to the “immersing a first end…” or “immersing the hollow body…” and “removing” steps recited in claim 1 from which claim 7 depends or whether the “immersing and removing” of claim 7 are different from the steps recited in claim 1. Further clarification is requested. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being obvious over Dror et al. (US 5,807,471) in further view N. Ishibashi, et al. (Analytical Sciences, 1986, 2, 5, 487-488).

Regarding claim 1, Dror teaches a method for producing an ISE half-cell (The polyion sensor electrode 14, as shown in cross Section in FIG. 2, is formed by an elongated tubular housing 21 formed of polyvinyl chloride or like impervious material, col. 2, lns. 28-31) including the steps of: 
(the coating was completed by very briefly dipping the heparin sensor in the polymer and quaternary ammonium salt solution to a depth of about 0.05 inch to provide a thin layer, col. 3, lns. 63-67) a first end of a hollow body (an elongated tubular housing 21 formed of polyvinyl chloride, Fig. 2, col. 2, lns. 29-30) into a membrane solution comprising at least one solvent and an ion-specific ionophore (heparin selective membrane is formed, e.g., from a cross-linkable polymer such as thiocarbamate-substituted polyvinyl chloride, containing an appropriate quaternary ammonium compound, such as tridodecyl methyl ammonium chloride, col. 2, ln. 60-col. 3, ln. 5); 
removing the hollow body from the membrane solution (the tube was immediately removed from the coating solution, col. 4, ln. 67-col. 5, ln.1); 
drying the hollow body (the tube was immediately removed from the coating solution and dried, col. 4, ln. 67-col. 5, ln. 2). 
Dror is silent with respect to evaporating the solvent from the membrane solution. However, Ishibashi teaches an ISE membrane (abstract) wherein the solvent THF was allowed to evaporate during 48 hours by standing at room temperatures (p. 487, left column, Experimental). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Dror to include evaporating the THF as taught by Ishibashi because THF is a volatile solvent and evaporation of such would facilitate formation of the PVC membrane. It is the examiner’s position that the THF solvent is volatile and would spontaneously evaporate in any case.
(heparin selective membrane is formed, e.g., from a cross-linkable polymer such as thiocarbamate-substituted polyvinyl chloride, containing an appropriate quaternary ammonium compound, such as tridodecyl methyl ammonium chloride, col. 2, ln. 60-col. 3, ln. 5), and completing the hollow body to make an ISE half-cell (heparin selective membrane is formed, e.g., from a cross-linkable polymer such as thiocarbamate-substituted polyvinyl chloride, containing an appropriate quaternary ammonium compound, such as tridodecyl methyl ammonium chloride, col. 2, ln. 60-col. 3, ln. 5).
In example 2, Dror fails to teach further including a step of: immersing the hollow body with the membrane into an additional solution in order to apply a functional layer, an anti-fouling layer, or a layer with a low wetting capability of the surface.
However, Dror teaches in the general teachings that if desired a plurality of dip coating solutions can be prepared with varying amounts of plasticizer in the coating solutions to provide a transition gradient across the tube coating 28, col. 3, lns. 28-30.
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Example 2 of Dror to include using  a plurality of dip coating solutions can be prepared with varying amounts of plasticizer in the coating solutions as taught by Dror because doing so would to provide a transition gradient across the tube coating. The teachings of Modified Dror meet the limitation further including a step of: immersing the hollow body with the membrane into an additional solution in order to apply a functional layer since the examiner interprets the the additional dip coating solutions to meet the limitation of functional layer.

Regarding claim 2, Dror teaches wherein the steps of immersing and drying are executed multiple times (the dipping was repeated to form a thin layer of the cross-linkable polymer on the end of the sensor, providing a cross-linked coating in the range of 0.0001 inch to 0.001 inch in thickness, col. 4, lns. 1-5).  

Regarding claim 3, Dror teaches wherein the membrane solution comprises a polymer solution (polyvinyl chloride coating, col. 3, ln. 67).  

Regarding claim 8, Dror teaches wherein completing the hollow body to make an ISE half-cell includes at least one of the steps of (the polyion sensor electrode 14, as shown in cross section in FIG. 2, is formed, col. 4, lns. 29-30): filling an inner electrolyte into the hollow body (a sodium chloride solution 25 contained within the tubular housing 21, col. 2, lns. 34-25); and introducing a reference electrode into the interior of the hollow body (at its upper end the tube 21 supports a cap 22 which in turn carries an elongated silver/silver chloride (Ag/AgCl) wire 24, col. 4, lns. 31-33).
Regarding claim 9, Dror teaches wherein completing the hollow body to make an ISE half-cell includes a step of:  a sodium chloride solution 25 contained within the tubular housing 21, col. 2, lns. 34-25 but fails to teach attaching the hollow body to an electrode shaft that can be filled with an inner electrolyte. However, it recognized 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being obvious over Dror et al. (US 5,807,471) in further view N. Ishibashi, et al. (Analytical Sciences, 1986, 2, 5, 487-488) as applied to claim 1 above, and in further view of Larkin (US 2005/0006237) and E. M. Petrie (Special Chem, 2017, 1-20).

Regarding claim 4, Dror teaches wherein further including a step of: performing a microscopic surface modification on the hollow body.  
Larkin teaches an ion selective electrode (abstract). Larkin teaches texturing the surface exposed to the ion-selective polymeric membrane (para. [0022]) and that causes the polymer membrane to adhere more strongly to the surface (para. [0034]). 
Petrie teaches proper surface treatment for bonding to a substrate can generally improve a process (p. 1, third paragraph) and teaches that PVC can be treated with corona or electrical discharge to increase surface roughness (p. 6, Table). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the hollow body of Dror to include a roughened surface as taught by Larkin and Petri because doing so would increase 


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being obvious over Dror et al. (US 5,807,471) in further view N. Ishibashi, et al. Surfactant-Selective Electrode Based on Poly(vinyl chloride) Membrane Plasticized with o-Nitrophenyl Octyl Ether, Analytical Sciences, vol. 2, no. 5, pp. 487-488 (1986)  as applied to claim 5 above, and in further view of Pechstein et al. (US 2017/0160228).
Regarding claim 6, Dror fails to teach further including a step of: introducing a metallic support structure onto or into the ion-selective membrane.  However, Pechstein teaches an ion selective electrode (abstract) wherein a metallic support structure is introduced onto the ion-selective membrane (The substrate can comprise a liquid-permeable, especially porous, solid body. The pores can be filled at least partially with the liquid inner electrolyte. An ion-selective component, arranged on at least the exterior side of the substrate as a coating that faces the measuring medium during sensor operation, can thereby be in contact at the rear with the inner electrolyte via the electrolyte-filled pores, the substrate can comprise a porous ceramic, a porous glass, a porous metal, a metal sieve, or a metal fabric., para. [0023], [0024]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the sensor of Dror to include a porous metal, metal sieve or metal fabric on the ion selective membrane as taught by (Pechstein, para. [0021]). 
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose nor render obvious all of the cumulative limitations of claim 7 with particular attention to the limitation applying an overpressure at the first end or at a second end of the hollow body after immersing and removing the hollow body relative to the membrane solution in combination with the membrane solution comprising at least one solvent and an ion specific ionophore. 
Dror et al. (US 5,807,471) teaches forming an outer polymer coating composite that is formed by dip coating a tube to form an ISE (col. 3, lns. 5-14) but fails to teach applying an overpressure at the first end or at a second end of the hollow body after immersing and removing the hollow body relative to the membrane solution. 
Hirshberg (WO 8601601) (provided in Applicant’s IDS of June 17, 2021) discloses an ion sensitive electrode comprising an ion selective glass membrane resting on the edge of a tubular body (abstract). Hirshberg further teaches wherein the glass membrane may be flat or bulbous (p. 2, ln. 4-14) and that flat membranes are constructed by a dipping process (p. 3, lns. 6-22). Hirshberg discloses that it is desirable for the membrane to have a slightly arched shape rather than flat shape for strength (p. 10, 15-23) and that the glass membrane can be formed by heating and then 
Knudson et al. (US 4,549,951) teaches ion selective electrode wherein a convex dome shaped membrane containing an electroactive species is deposited over and is directly in contact with the electrode body and a surface of the substrate surrounding the electrode body (abstract). However, Knudson teaches the membrane material in liquid form is deposited on the surface of the electrode body and the liquid naturally forms a dome shaped structure due to surface tension which holds the liquid material with the boundaries defined by a moat (col. 5, lns. 15-22). Therefore, Knudson fails to teach applying an overpressure at the end of hollow body relative to the membrane solution.
Examiner interprets the instantly claimed step of applying an overpressure occurs after immersing the hollow body into the membrane solution and removing the hollow body from the membrane solution but before the ion-selective membrane is created at the first end of the body, since the claim recites wherein the overpressure is applied relative to the membrane solution.  


Response to Arguments
In the arguments presented on page 6 of the amendment, the applicant restates the rejection of claim 7 under 35 USC 112(b) but the remarks do not comply with 37 CFR 1.111(b) and MPEP § 714.02. The paragraph fails to “distinctly and specifically points out the supposed errors in the examiner’s action…” However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response. The rejection of claim 7 under 35 USC 112(b) is maintained and modified in view of Applicant’s amendment. 
Applicant' s arguments, see pp. 7-8, filed October 27, 2021, with respect to the rejection(s) of claim(s) 1-3, 5, 8 and 9 under 35 USC 103 as being unpatentable over Dror in view of Ishibashi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Examiner acknowledges that Example 2 of Dror did not teach an additional solution. However, upon further consideration, a new ground(s) of rejection is made in view of Dror.	
Dror teaches in the general teachings that if desired a plurality of dip coating solutions can be prepared with varying amounts of plasticizer in the coating solutions to provide a transition gradient across the tube coating 28, col. 3, lns. 28-30. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Example 2 of Dror to include using a plurality of dip coating solutions can be prepared with varying amounts of plasticizer in the coating solutions as taught by Dror because doing so would to provide a transition gradient across the tube coating. 

Examiner respectfully disagrees. Larkin is offered for the teaching that the surface on which the membrane is formed is improved by roughening. Upon further consideration, Prior art Petrie is also relied upon. Petrie teaches proper surface treatment for bonding to a substrate can generally improve a process (p. 1, third paragraph) and teaches that PVC can be treated with corona or electrical discharge to increase surface roughness (p. 6, Table).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the hollow body of Dror to include a roughened surface as taught by Larkin and Petri because doing so would increase contact area and facilitate membrane formation. It would have also been in the ambit of one of ordinary skill in the art to recognized that increasing the contact area of a PVC surface by roughening will facilitate membrane bonding to a PVC tube.   
Applicant’s arguments, see p. 9, filed filed October 27, 2021, with respect to the rejection of claim 7 under 35 USC 103 as being unpatentable over Dror in view of Ishibashi and in further view of Tosteson have been fully considered and are persuasive.  The rejection of claim 7 under 35 USC 103 as being unpatentable over Dror in view of Ishibashi and in further view of Tosteson has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795